Exhibit 10.6

THIRD AMENDMENT TO

CREDIT AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into to
be effective as of June 30, 2011 (the “Effective Date”), among GREEN PLAINS
CENTRAL CITY LLC, a Delaware limited liability company (“GPCC”), GREEN PLAINS
HOLDINGS LLC, a Delaware limited liability company (“Holdings” and together with
GPCC the “Borrower”), AGSTAR FINANCIAL SERVICES, PCA (“AgStar”) and the other
commercial, banking or financial institutions whose signatures appear on the
signature pages hereof or which hereafter become parties to the Credit Agreement
(collectively, the “Banks”), and AGSTAR FINANCIAL SERVICES, PCA, and its
successors and assigns, as Administrative Agent for itself and the other Banks
(“Agent”).

RECITALS

A. Borrower, Agent, and the Banks entered into a Credit Agreement dated as of
July 2, 2009, a First Amendment to Credit Agreement dated as of December 31,
2010, and a Second Amendment to Credit Agreement dated as of June 30, 2011 (as
amended, restated or otherwise modified from time to time, the “Credit
Agreement”) under which the Banks agreed to extend certain financial
accommodations to Borrower.

B. At the request of Borrower, the Banks have agreed to make certain
modifications to the Credit Agreement, all in accordance with the terms and
conditions of this Amendment.

C. All terms used and not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.

AGREEMENT

NOW THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Credit Agreement Amendments.

a. As of the Effective Date, subsections Section 2.03(a), (b), (l), (m) and
(n) shall be amended, restated and replaced as follows, the remaining
subsections found in Section 2.03 shall remain unchanged:

(a) Term Revolving Loan. Subject to the terms and conditions set forth in this
Agreement, the Banks agree to make one or more Term Revolving Loan Advances to
GPCC on a revolving basis, during the period beginning on the Closing Date and
ending on the Business Day immediately preceding the Term Revolving Loan
Maturity Date (the “Term Revolving Loan Termination Date”), in an aggregate
principal amount outstanding at any one time not to exceed Thirty Million Five
Hundred Thousand and No/100 Dollars ($30,500,000.00). The Term Revolving Loan
shall mature and be due and payable in full at 12:00 P.M. (Minneapolis,
Minnesota time) on the Term Revolving Loan Maturity Date. Term Revolving Loan
Advances borrowed, repaid or

 

1



--------------------------------------------------------------------------------

Exhibit 10.6

 

prepaid may be reborrowed at any time prior to the Term Revolving Loan
Termination Date; provided that at no time shall the amounts restricted for use
as the Required Debt Service Reserve Amount plus all outstanding Term Revolving
Loan Advances exceed the Term Revolving Loan Commitment amount.

(b) Purpose. Term Revolving Loan Advances shall be used to fund and maintain the
Required Debt Service Reserve Amount, for payments under Section 2.22, including
repayment of the Term Loan, and for cash and inventory management purposes of
GPCC. The Borrowers agree that the proceeds of the Term Revolving Loan are to be
used only for the purposes set forth in this Section 2.03(b).

* * *

(l) Unused Commitment Fee. GPCC agrees to pay to the Agent for the account of
each Bank a commitment fee, without duplication, on (i) the Required Debt
Service Reserve Amount and (ii) on the average daily unused portion of such
Bank’s Revolving Commitment from the Closing Date until the Term Revolving Loan
Termination Date, at the rate of twenty-five (25) basis points on a per annum
basis, payable in arrears in quarterly installments payable on the first
(1st) day of each third month after the Closing Date during the term of such
Bank’s Revolving Commitment, and on the Term Revolving Loan Termination Date.
For purposes of this Agreement, the unused portion of a Bank’s Revolving
Commitment for any measurement period shall be the positive difference, if any,
of (a) the average daily amount of such Bank’s Revolving Commitment, minus
(b) the Bank’s Pro Rata Share of the average daily outstanding Term Revolving
Loan Advances but shall not, for purposes of this Section 2.03(l) only, be
deemed utilized by any Swingline Advances unless the Banks’ participations
therein are funded in accordance with Section 2.05.

(m) Restriction on Amount For Required Debt Service Reserve Amount.
Notwithstanding anything to the contrary in this Section 2.03, as of July 1,
2011, a portion of the unused Term Revolving Loan Commitment (in an amount equal
to three monthly payments of principal and interest due under the Term Loan)
shall be restricted for use as the Required Debt Service Reserve Amount; and
Borrowers hereby authorize Agent to make Advances from time to time against such
amount, without further notice to the Borrowers, in such amounts and for the
purposes set forth in Section 2.22.

(n) Mandatory Prepayments. If at any time during the term of this Agreement, the
amount of the Term Revolving Loan Commitment restricted for use as the Required
Debt Service Reserve Amount is less than the next three monthly payments of
principal and interest due under the Term Loan, the Borrowers shall prepay the
Term Revolving Loan, no later than five (5) Business Days after such
non-compliance occurs, in an amount equal to the amount by which the sum of the
Required Debt Service Reserve Amount and all outstanding Term Revolving Loan
Advances exceed the Term Revolving Loan Commitment.

 

2



--------------------------------------------------------------------------------

Exhibit 10.6

 

b. As of the Effective Date, Section 2.22 shall be amended, restated and
replaced as follows:

Section 2.22. Debt Service Reserve. On or before July 1, 2011, a portion of the
unused Term Revolving Loan Commitment (in an amount equal to three monthly
payments of principal and interest due under the Term Loan) shall be restricted
for use as set forth in this Section 2.22, which amount may vary from time to
time due to changes in monthly principal and interest payments due on the Term
Loan, but shall at no time be less than the next three monthly payments of
principal and interest due on the Term Loan (the “Required Debt Service Reserve
Amount”). If at any time during the term of this Agreement, the amount of the
Term Revolving Loan Commitment restricted for use as the Required Debt Service
Reserve Amount is less than the next three monthly payments of principal and
interest due under the Term Loan, the Borrowers shall: (A) no later than five
(5) Business Days after such non-compliance occurs, prepay the Term Revolving
Loan in an amount equal to the amount by which the sum of the Required Debt
Service Reserve Amount and all outstanding Term Revolving Loan Advances exceed
the Term Revolving Loan Commitment, (B) during the period Borrower has not
fulfilled (A) above, make no Distributions, including Distributions or payments
otherwise permitted under Sections 5.02(b), 5.02(k) or 5.02(l), and (C) make no
other payments to its Affiliates, including accounts payable or other amounts.
As and when any Obligation is past due, after any applicable grace or cure
periods have expired, the Agent in its sole discretion, may make one or more
Advances on the Term Revolving Loan for credit to its own account to be held for
the benefit of the Banks in the amount of the then past due Obligation.
Notwithstanding the foregoing, Agent shall have no obligation to make any such
Advance: (i) if an Event of Default has occurred and is continuing, or (ii) for
any purpose other than that for which the Debt Service Reserve was established;
provided, however, that if an Event of Default has occurred and is continuing,
the Agent in its sole discretion may make Advances on the Term Revolving Loan
for the payment of any Obligation then past due in such order and manner as is
consistent with the Agent’s obligations set forth in this Agreement. Advances
made on the Term Revolving Loan by the Agent under this Section 2.22, may be
made without the requirement of any consent by or notice to the Borrowers.
Borrowers recognize and acknowledges that its obligation to pay required
Obligations are absolute and unconditional and it is not dependent upon the Debt
Service Reserve being available to make payment on any Obligation, and nothing
herein shall be construed to negate or modify the Borrowers’ absolute and
unconditional obligation to pay the Obligations in accordance with the terms and
conditions of this Agreement and the other Loan Documents.

 

3



--------------------------------------------------------------------------------

Exhibit 10.6

 

2. Limited Waiver. Subject to the terms and conditions set forth in this
Amendment, the Banks, by and through the Agent, hereby waive any default or
Event of Default that has occurred or could be deemed to have occurred under
Section 2.22 of the Credit Agreement as a result of Borrowers failing to fund
the Required Debt Service Reserve Amount in accordance with the terms of section
2.22 of the Credit Agreement prior to the effectiveness of this Amendment.

3. Effect on Credit Agreement. Except as expressly amended by this Amendment,
all of the terms of the Credit Agreement shall be unaffected by this Amendment
and shall remain in full force and effect. Except as expressly stated herein,
nothing contained in this Amendment shall be deemed to constitute a waiver of
any rights of the Banks or to affect, modify, or impair any of the rights of the
Banks as provided in the Credit Agreement.

4. Conditions Precedent to Effectiveness of this Amendment. The obligations of
the Banks hereunder are subject to the conditions precedent that Agent shall
have received the following, in form and substance satisfactory to Agent:

a. this Amendment duly executed by Borrowers, Agent, and the Banks; and

b. all other documents, instruments, or agreements required to be delivered to
Agent under the Credit Agreement and not previously delivered to Agent.

5. Representations and Warranties of Borrower. Borrowers hereby agree with,
reaffirm, and acknowledge as follows:

a. The execution, delivery and performance by Borrowers of this Amendment is
within Borrowers’ power, has been duly authorized by all necessary action, and
does not contravene: (i) the certificates of formation or operating agreements
of Borrowers; or (ii) any law or any contractual restriction binding on or
affecting Borrowers; and does not result in or require the creation of any lien,
security interest or other charge or encumbrance upon or with respect to any of
its properties;

b. This Amendment is, and each other Loan Document to which Borrowers are a
party when delivered will be, legal, valid and binding obligations of Borrowers
enforceable against Borrowers in accordance with their respective terms, except
as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the enforcement of creditor’s rights
generally and by general principles of equity; and

c. All other representations, warranties and covenants contained in the Credit
Agreement and the other Loan Documents are true and correct and in full force
and effect.

6. Counterparts. It is understood and agreed that this Amendment may be executed
in several counterparts each of which shall, for all purposes, be deemed an
original and all of which, taken together, shall constitute one and the same
agreement even though all of the parties hereto may not have executed the same
counterpart of this Amendment. Electronic delivery of an executed counterpart of
a signature page to this Amendment shall be effective as delivery of an original
executed counterpart to this Amendment.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and duly authorized, as of the date first above
written.

[SIGNATURE PAGE TO IMMEDIATELY FOLLOW THIS PAGE]

 

4



--------------------------------------------------------------------------------

Exhibit 10.6

 

SIGNATURE PAGE TO

THIRD AMENDMENT TO CREDIT AGREEMENT

BY AND AMONG

GREEN PLAINS CENTRAL CITY LLC (as Borrower),

GREEN PLAINS HOLDINGS LLC (as Borrower),

AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND

THE BANKS

Dated to be effective as of June 30, 2011

BORROWER:

GREEN PLAINS CENTRAL CITY LLC,

a Delaware limited liability company

 

        /s/ Ron B. Gillis

By: Ron B. Gillis

Its: EVP Finance, Treasurer

and

GREEN PLAINS HOLDINGS LLC,

a Delaware limited liability company

 

        /s/ Ron B. Gillis

By: Ron B. Gillis

Its: EVP Finance, Treasurer

 

5



--------------------------------------------------------------------------------

Exhibit 10.6

 

SIGNATURE PAGE TO

THIRD AMENDMENT TO CREDIT AGREEMENT

BY AND AMONG

GREEN PLAINS CENTRAL CITY LLC (as Borrower),

GREEN PLAINS HOLDINGS LLC (as Borrower),

AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND

THE BANKS

Dated to be effective as of June 30, 2011

AGENT:

AGSTAR FINANCIAL SERVICES, PCA,

as Administrative Agent

 

        /s/ Mark Schmidt

By: Mark Schmidt

Its: Vice President

AGSTAR, as a Bank

AGSTAR FINANCIAL SERVICES, PCA,

 

        /s/ Mark Schmidt

By: Mark Schmidt

Its: Vice President

 

6



--------------------------------------------------------------------------------

Exhibit 10.6

 

SIGNATURE PAGE TO

THIRD AMENDMENT TO CREDIT AGREEMENT

BY AND AMONG

GREEN PLAINS CENTRAL CITY LLC (as Borrower),

GREEN PLAINS HOLDINGS LLC (as Borrower),

AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND

THE BANKS

Dated to be effective as of June 30, 2011

1st FARM CREDIT SERVICES, PCA/FLCA, as a Bank

 

        /s/ Dale A. Richardson

By: Dale A. Richardson

Its: VP Illinois Capital Markets Group

 

7



--------------------------------------------------------------------------------

Exhibit 10.6

 

SIGNATURE PAGE TO

THIRD AMENDMENT TO CREDIT AGREEMENT

BY AND AMONG

GREEN PLAINS CENTRAL CITY LLC (as Borrower),

GREEN PLAINS HOLDINGS LLC (as Borrower),

AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND

THE BANKS

Dated to be effective as of June 30, 2011

AGCOUNTRY FARM CREDIT SERVICES, FLCA, as a Bank

 

        /s/ James F. Baltezore

By: James F. Baltezore

Its: Vice President

 

8



--------------------------------------------------------------------------------

Exhibit 10.6

 

SIGNATURE PAGE TO

THIRD AMENDMENT TO CREDIT AGREEMENT

BY AND AMONG

GREEN PLAINS CENTRAL CITY LLC (as Borrower),

GREEN PLAINS HOLDINGS LLC (as Borrower),

AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND

THE BANKS

Dated to be effective as of June 30, 2011

AGFIRST FARM CREDIT BANK, as a Bank

 

        /s/ Bruce B. Fortner

By: Bruce B. Fortner

Its: Vice President

 

9



--------------------------------------------------------------------------------

Exhibit 10.6

 

SIGNATURE PAGE TO

THIRD AMENDMENT TO CREDIT AGREEMENT

BY AND AMONG

GREEN PLAINS CENTRAL CITY LLC (as Borrower),

GREEN PLAINS HOLDINGS LLC (as Borrower),

AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND

THE BANKS

Dated to be effective as of June 30, 2011

BADGERLAND FINANCIAL, ACA, as a Bank

 

        /s/ Larry Coulthard

By: Larry Coulthard

Its: VP Loan Participations & Capital Markets

 

10



--------------------------------------------------------------------------------

Exhibit 10.6

 

SIGNATURE PAGE TO

THIRD AMENDMENT TO CREDIT AGREEMENT

BY AND AMONG

GREEN PLAINS CENTRAL CITY LLC (as Borrower),

GREEN PLAINS HOLDINGS LLC (as Borrower),

AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND

THE BANKS

Dated to be effective as of June 30, 2011

COFINA FINANCIAL, LLC, as a Bank

 

        /s/ Brian Legried

By: Brian Legried

Its: President

 

11



--------------------------------------------------------------------------------

Exhibit 10.6

 

SIGNATURE PAGE TO

THIRD AMENDMENT TO CREDIT AGREEMENT

BY AND AMONG

GREEN PLAINS CENTRAL CITY LLC (as Borrower),

GREEN PLAINS HOLDINGS LLC (as Borrower),

AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND

THE BANKS

Dated to be effective as of June 30, 2011

FEDERAL AGRICULTURAL MORTGAGE CORPORATION, as a Bank

 

        /s/ Timothy L McLaughlin

By: Timothy L. McLaughlin

Its: Senior Credit Analyst

 

12



--------------------------------------------------------------------------------

Exhibit 10.6

 

SIGNATURE PAGE TO

THIRD AMENDMENT TO CREDIT AGREEMENT

BY AND AMONG

GREEN PLAINS CENTRAL CITY LLC (as Borrower),

GREEN PLAINS HOLDINGS LLC (as Borrower),

AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND

THE BANKS

Dated to be effective as of June 30, 2011

FARM CREDIT SERVICES OF MID-AMERICA, PCA, as a Bank

 

        /s/ Ralph M. Bowman

By: Ralph M. Bowman

Its: Vice President

 

13



--------------------------------------------------------------------------------

Exhibit 10.6

 

SIGNATURE PAGE TO

THIRD AMENDMENT TO CREDIT AGREEMENT

BY AND AMONG

GREEN PLAINS CENTRAL CITY LLC (as Borrower),

GREEN PLAINS HOLDINGS LLC (as Borrower),

AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND

THE BANKS

Dated to be effective as of June 30, 2011

FIRST NATIONAL BANK OF OMAHA, as a Bank

 

        /s/ Fallon Savage

By: Fallon Savage

Its: Vice President

 

14



--------------------------------------------------------------------------------

Exhibit 10.6

 

SIGNATURE PAGE TO

THIRD AMENDMENT TO CREDIT AGREEMENT

BY AND AMONG

GREEN PLAINS CENTRAL CITY LLC (as Borrower),

GREEN PLAINS HOLDINGS LLC (as Borrower),

AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND

THE BANKS

Dated to be effective as of June 30, 2011

MLIC ASSET HOLDINGS LLC, as a Bank

BY: TRANSMOUNTAIN LAND & LIVESTOCK COMPANY

ITS: MANAGER

 

        /s/ Barry L. Bogseth

By: Barry L. Bogseth

Its: Vice President

 

15



--------------------------------------------------------------------------------

Exhibit 10.6

 

SIGNATURE PAGE TO

THIRD AMENDMENT TO CREDIT AGREEMENT

BY AND AMONG

GREEN PLAINS CENTRAL CITY LLC (as Borrower),

GREEN PLAINS HOLDINGS LLC (as Borrower),

AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND

THE BANKS

Dated to be effective as of June 30, 2011

UNITED FCS, PCA, as a Bank

 

        /s/ Joy B. Remer

By: Joy B. Remer

Its: VP Financial Analyst

 

16